DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
As discussed with the Applicant’s Representative, it appears that there is a typographical error in the detailed specification as filed corresponding to at least paragraphs 9, 20, 51, 59, & 63.  The corresponding paragraphs recite that the polarities of the data driving voltages corresponding to the first column of subpixels and the second column of subpixels being opposite from each other.  However, according the drawings as filed [figure 1] and telephonic interview with the Applicant’s Representative, this is not the case.  It appears to be a typographical error.   The first column of subpixels and the second column of subpixels should have the same polarities [see figure 1 of the as filed drawings].
For purposes of examination, the Examiner will be interpreting that the first column of subpixels and the second column of subpixels should have the same polarities.
Appropriate correction is required.



Claim Objections
Claims 3-4, 14, & 16 are objected to because of the following informalities:  
As to claims 3 & 14, the claims recite “are opposite”, which appears to be a typographical error.  Examiner suggests changing “are opposite” to “are the same”, which would be consistent with figure 1 of the as filed drawings and as discussed with Applicant’s Representative.
For purposes of examination, the Examiner will be interpreting “are opposite” to “are the same”.
As to claim 4, the claim recites, “according to claim 1”, which appears to be a typographical error.  The limitations of the claim recites “the odd-column subpixels” & “the even-column subpixels”, which would indicated that claim 4 should be dependent on claim 3 for maintaining antecedent basis. 
Examiner suggests changing “according to claim 1” to “according to claim 3” to maintain antecedent basis of the limitations.
For purposes of examination, the Examiner will be interpreting claim 4 to be dependent on claim 3.
As to claim 16, the claim recites, “according to claim 13”, which appears to be a typographical error.  The limitations of the claim recites “the odd-column subpixels” & “the even-column subpixels”, which would indicated that claim 16 should be dependent on claim 14 for maintaining antecedent basis. 
Examiner suggests changing “according to claim 13” to “according to claim 14” to maintain antecedent basis of the limitations.
For purposes of examination, the Examiner will be interpreting claim 13 to be dependent on claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-15, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20080079678), in view of Chen et al. (US 20160365045).
As to claim 1, Cho teaches a display panel [abstract & fig. 2], comprising:
a substrate (liquid crystal panel 400) [fig. 2 & para. 36];
the substrate being provided with 
	a plurality of data lines (data lines dl1 to dln) [fig. 2 & para. 36], a plurality of gate lines (plurality of gate lines A & plurality of gate lines B) [fig. 2 & para. 36], and a plurality of pixel units [fig. 2 & para. 37], and 
	a gate driver chip (gate driver gd) [fig. 2 & para. 36] which outputs gate enabling signals to the gate lines to turn on the pixel units [fig. 2 & para. 36 & 39], 
wherein each pixel unit comprises subpixels of different colors arranged along the direction of the gate lines [figs. 3-4 & para. 43];
each row of pixel units comprises a plurality of pixel groups, and each pixel group comprises a first column of subpixels in the front (a first column of pixels to the left and connected to data line dl1) [figs. 2-4] and an adjacent following second column of subpixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4], the first column of subpixels and the second column of subpixels being connected with the same data line (note adjacent first column and second column share data line dl1) [fig. 2], and the first column of subpixels and the second column of subpixels being 
the polarities of data driving signals adopted by two adjacent pixel groups in the each row of pixel units are opposite (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have different polarity than adjacent first column of subpixels and second column of subpixels corresponding to data line dl2) [figs. 2-4]; and 
a voltage of a gate enabling signal of the first column of subpixels is the same as that of a gate enabling signal corresponding to the second column of subpixels [fig. 4].
Cho does not explicitly teach the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels.
Chen teaches the concept of a display panel [abstract], wherein a voltage of a gate enabling signal of a first column of subpixels (g3, vgh3) [figs. 1-4 & para. 46-47 & 50] is greater than that of a gate enabling signal corresponding to a second column of subpixels (g4, vgh4) [figs. 1-4 & para. 46-47 & 50].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Cho, such that the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels, as taught by Chen, to improve image quality by eliminating defects of uneven brightness, as taught by Chen [para. 8].
As to claim 2, Cho as modified by Chen teaches the display panel according to claim 1, wherein the charging voltages of the first column of subpixels and the second column of subpixels are the same [Chen: para. 47-48].
As to claim 3, Cho as modified by Chen teaches the display panel according to claim 1, wherein the polarities of data driving voltages corresponding to the first column of subpixels and the second column of subpixels are opposite [same] (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have same polarity) [Cho: figs. 2-4], the first column of subpixels are odd-column subpixels (a first column of pixels to the left and connected to data line dl1) [Cho: figs. 2-4], the second column of subpixels are even-column subpixels (a second column of pixels to the right and connected to data line dl1) [Cho: figs. 2-4], and

As to claim 5, Cho as modified by Chen teaches the display panel according to claim 3, wherein a waveform of the voltage of the first gate enabling signal and a waveform of the voltage of the second gate enabling signal are both chamfered waveforms (note chamfering) [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 6, Cho as modified by Chen teaches the display panel according to claim 5, wherein a slope of a chamfer of the first gate enabling signal is greater than that of a chamfer of the second gate enabling signal [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 7, Cho as modified by Chen teaches the display panel according to claim 5, wherein the first gate enabling signal comprises a first pre-chamfer interval and a first chamfer interval in each cycle (note scanning cycle t3) [Chen: figs. 1-4 & para. 46-47 & 50];
the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle (note scanning cycle t4) [Chen: figs. 1-4 & para. 46-47 & 50];
a voltage of the first pre-chamfer interval is greater than that of the second pre-chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50]; and 
a lowest voltage of the first chamfer interval is equal to a voltage of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 8, Cho as modified by Chen teaches the display panel according to claim 7, wherein the first chamfer interval and the second chamfer interval start at the same time [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 9, Cho as modified by Chen teaches the display panel according to claim 5, wherein a slope of the first chamfer interval is greater than that of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 10, Cho as modified by Chen teaches the display panel according to claim 5, wherein the voltage of the first gate enabling signal of the odd-column subpixels after chamfering is equal to the 
As to claim 11, Cho as modified by Chen teaches the display panel according to claim 1, wherein the display panel adopts a half-source driver [Cho: fig. 2 & para. 40 & Chen: para. 35 & 5].
As to claim 12, Cho as modified by Chen teaches the display panel according to claim 1, wherein the display panel adopts a dual driving mode [Cho: figs. 2-4].
As to claim 13, Cho teaches a driving method of a display panel [abstract & fig. 2], comprising the steps of: 
outputting, by a gate driver chip (gate driver gd) [fig. 2 & para. 36], gate enabling signals to each row of pixel units according to control signals [figs. 2-4 & para. 36 & 39];
outputting, by a data driver chip (data driver dd) [fig. 2 & para. 36], the same data signal to a first column of subpixels (a first column of pixels to the left and connected to data line dl1) [figs. 2-4] and a second column of subpixels of each row of pixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4]; 
controlling two adjacent pixel groups in each row of pixels to adopt data driving signals with opposite polarities (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have different polarity than adjacent first column of subpixels and second column of subpixels corresponding to data line dl2) [figs. 2-4]; and 
controlling, by the gate driver chip, a voltage of a gate enabling signal corresponding to the first column of subpixels to be the same as a gate enabling signal corresponding to the second column of subpixels [fig. 4].
	Cho does not explicitly teach a voltage of a gate enabling signal corresponding to the first column of subpixels to be greater than that of a gate enabling signal corresponding to the second column of subpixels.
	Chen teaches the concept of a driving method of a display panel [abstract], wherein a voltage of a gate enabling signal corresponding to a first column of subpixels (g3, vgh3) [figs. 1-4 & para. 46-47 & 50] to be greater than that of a gate enabling signal corresponding to a second column of subpixels (g4, vgh4) [figs. 1-4 & para. 46-47 & 50].

As to claim 14, Cho as modified by Chen teaches the driving method of the display panel according to claim 13, wherein the polarities of data driving voltages corresponding to the first column of subpixels and the second column of subpixels are opposite [same] (adjacent first column of subpixels and second column of subpixels corresponding to data line dl1 have same polarity) [Cho: figs. 2-4], the first column of subpixels are odd-column subpixels (a first column of pixels to the left and connected to data line dl1) [Cho: figs. 2-4], the second column of subpixels are even-column subpixels (a second column of pixels to the right and connected to data line dl1) [Cho: figs. 2-4], and 
a voltage of a first gate enabling signal corresponding to the odd-column subpixels is greater than that of a second gate enabling signal of the even-column subpixels (g3, vgh3 > g4, vgh4) [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 15, Cho as modified by Chen teaches the driving method of the display panel according to claim 13, wherein the charging voltages of the first column of subpixels and the second column of subpixels are the same [Chen: para. 47-48].
As to claim 17, Cho as modified by Chen teaches the driving method of the display panel according to claim 14, wherein a waveform of the voltage of the first gate enabling signal and a waveform of the voltage of the second gate enabling signal are both chamfered waveforms (note chamfering) [Chen: figs. 1-4 & para. 46-47 & 50];
the first gate enabling signal comprises a first pre-chamfer interval and a first chamfer interval in each cycle (note scanning cycle t3) [Chen: figs. 1-4 & para. 46-47 & 50];
the second gate enabling signal comprises a second pre-chamfer interval and a second chamfer interval in each cycle (note scanning cycle t4) [Chen: figs. 1-4 & para. 46-47 & 50];

a lowest voltage of the first chamfer interval is equal to a voltage of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 18, Cho as modified by Chen teaches the driving method of the display panel according to claim 17, wherein a slope of the first chamfer interval is greater than that of the second chamfer interval [Chen: figs. 1-4 & para. 46-47 & 50].
As to claim 19, Cho teaches a display apparatus [abstract], comprising a display panel [abstract & fig. 2], wherein the display panel comprises: 
a substrate (liquid crystal panel 400) [fig. 2 & para. 36],
the substrate being provided with 
	a plurality of data lines (data lines dl1 to dln) [fig. 2 & para. 36], a plurality of gate lines (plurality of gate lines A & plurality of gate lines B) [fig. 2 & para. 36], and a plurality of pixel units [fig. 2 & para. 37], and 
	each pixel unit comprising subpixels of different colors arranged along the direction of the gate lines [figs. 3-4 & para. 43]; and 
	a gate driver chip (gate driver gd) [fig. 2 & para. 36] which outputs gate enabling signals to the gate lines to turn on the pixel units [fig. 2 & para. 36 & 39];
each row of pixel units comprises a plurality of pixel groups, and each pixel group comprises a first column of subpixels in the front (a first column of pixels to the left and connected to data line dl1) [figs. 2-4] and an adjacent following second column of subpixels (a second column of pixels to the right and connected to data line dl1) [figs. 2-4], the first column of subpixels and the second column of subpixels being connected with the same data line (note adjacent first column and second column share data line dl1) [fig. 2], and the first column of subpixels and the second column of subpixels being connected to two different gate lines (adjacent first column of subpixels and second column of subpixels utilizes different gate lines) [figs. 2-4];
the polarities of data driving signals adopted by two adjacent pixel groups in the each row of pixel units are opposite (adjacent first column of subpixels and second column of subpixels corresponding to 
a voltage of a gate enabling signal of the first column of subpixels is the same as  that of a gate enabling signal corresponding to the second column of subpixels [fig. 4].
Cho does not explicitly teach the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels.
Chen teaches the concept of a display panel [abstract], wherein a voltage of a gate enabling signal of a first column of subpixels (g3, vgh3) [figs. 1-4 & para. 46-47 & 50] is greater than that of a gate enabling signal corresponding to a second column of subpixels (g4, vgh4) [figs. 1-4 & para. 46-47 & 50].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel utilized with the display apparatus of Cho, such that the voltage of the gate enabling signal of the first column of subpixels is greater than that of a gate enabling signal corresponding to the second column of subpixels, as taught by Chen, to improve image quality by eliminating defects of uneven brightness, as taught by Chen [para. 8].

Claims 4 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Chen, and further in view of Hsu et al. (US 20080225035).
As to claim 4, Cho as modified by Chen teaches the display panel according to claim 1, wherein a difference between the voltage of the first gate enabling signal corresponding to the odd-column subpixels and the voltage of the second gate enabling signal corresponding to the even-column subpixels is y, and y is greater than 0 (difference between vgh3 & vgh4 is greater than 0) [Chen: figs. 1-4 & para. 46-47 & 50].
	Cho as modified by Chen does not explicitly teach wherein y is greater than 0 and less than or equal to 10 v.
	Hsu teaches the concept of a display panel [abstract], wherein a difference between the voltage of a first gate enabling signal corresponding to an odd-column subpixels (V1 is 25v of Gn) [fig. 3b & para. 44 & 47] and a voltage of a second gate enabling signal corresponding to an even-column subpixels (V2 
Because Cho, Chen, and Hsu are in the same field of endeavor, i.e., gate driving schemes for liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the y that is greater than 0, as taught by Cho as modified by Chen, with a y that is greater than 0 and less than or equal to 10 v, as taught by Hsu, for the purposes of achieving the predictable result of improving image quality by providing more uniform feedthrough voltages.
As to claim 16, Cho as modified by Chen teaches the driving method of the display panel according to claim 13, wherein a difference between the voltage of the first gate enabling signal corresponding to the odd-column subpixels and the voltage of the second gate enabling signal corresponding to the even-column subpixels is y, and y is greater than 0 (difference between vgh3 & vgh4 is greater than 0) [Chen: figs. 1-4 & para. 46-47 & 50].
Cho as modified by Chen does not explicitly teach wherein y is greater than 0 and less than or equal to 10 v.
Hsu teaches the concept of a driving method of a display panel [abstract], wherein a difference between a voltage of the first gate enabling signal corresponding to an odd-column subpixels (V1 is 25v of Gn) [fig. 3b & para. 44 & 47] and a voltage of a second gate enabling signal corresponding to an even-column subpixels (V2 is 18v of Gn+1) [fig. 3b & para. 44 & 47] is y, wherein y is greater than 0 and less than or equal to 10 v (v1 - v2 = 7v) [fig. 3b & para. 44 & 47].
Because Cho, Chen, and Hsu are in the same field of endeavor, i.e., gate driving schemes for liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the y that is greater than 0, as taught by Cho as modified by Chen, with a y that is greater than 0 and less than or equal to 10 v, as taught by Hsu, for the purposes of achieving the predictable result of improving image quality by providing more uniform feedthrough voltages.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho, in view of Chen, and further in view of Chan et al. (US 20180025684).
As to claim 20, Cho as modified by Chen teaches the display apparatus according to claim 19, wherein the display apparatus is a liquid crystal display apparatus [Cho: abstract & Chen: abstract].
Cho as modified by Chen does not explicitly teach wherein the liquid crystal display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus.
Chan teaches the concept of a display apparatus [abstract & figs. 1 & 5], wherein the display apparatus is a liquid crystal display apparatus [para. 31], wherein the liquid crystal display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus [para. 31].
Because Cho, Chen, and Chan are in the same field of endeavor, i.e., gate driving schemes for liquid crystal displays, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the liquid crystal display apparatus of the display apparatus of Cho as modified by Chen, with the liquid crystal display apparatus is one of a twisted nematic display apparatus, an in-plane switching display apparatus, and a multi-domain vertical alignment display apparatus, as taught by Chan, for the purposes of achieving the predictable result of displaying an image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee			(US 20070216632).
Deng et al. 		(US 20150310815).
Chung et al. 		(US 20090189883).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID TUNG/Primary Examiner, Art Unit 2694